NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       APR 18 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JENNIFER ELIZABETH DIAZ-                          No. 15-71114
 MARTINEZ,
                                                   Agency No. A076-359-558
              Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Jennifer Elizabeth Diaz-Martinez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and review de novo due process contentions,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to consider Diaz-Martinez’s contentions as to the

agency’s finding that she was convicted of a particularly serious crime because she

did not exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004). We therefore dismiss the petition as to Diaz-Martinez’s

asylum and withholding of removal claims.

      Similarly, we lack jurisdiction to consider Diaz-Martinez’s ineffective

assistance of counsel claim because she did not exhaust it in the form of a motion

to reopen before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th

Cir. 2000) (“We . . . require an alien who argues ineffective assistance of counsel

to exhaust his administrative remedies by first presenting the issue to the BIA.”);

Puga v. Chertoff, 488 F.3d 812, 815-16 (9th Cir. 2007) (acknowledging a motion

to reopen is not a remedy as of right, and requiring administrative exhaustion of an

ineffective assistance of counsel claim).

                                            2                                 15-71114
      Finally, substantial evidence supports the agency’s denial of Diaz-

Martinez’s CAT claim because she failed to establish it is more likely than not she

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  15-71114